       Case 19-02590-5-JNC               Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                  Page 1 of 13




                                            UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF NORTH CAROLINA
                                                    GREENVILLE DIVISION

Fill in this information to identify your case:

       Debtor 1:         Noemi                               Martinez
                        First Name          Middle Name         Last Name
                                                                                               Check if this is an amended
       Debtor 2:
  (Spouse, if filing)   First Name          Middle Name         Last Name                      plan and list below the
                                                                                               sections of the plan that have
Case Number: 19-02590-5-JNC                                                                    changed.
        (If known)




                                                   CHAPTER 13 PLAN


 Part 1:
   To Debtors:          This form sets out options that may be appropriate in some cases, but the presence of an option
                        on this form does not indicate that the option is appropriate in your circumstances. Plans that do
                        not comply with Local Rules and judicial rulings may not be confirmable. You must check each box
                        that applies in §§ 1.1, 1.2, 1.3, and 1.4, below.

 1.1      A limit on the amount of a secured claim, including avoidance of
          mortgage liens, set out in Sections 3.1 or 3.3, which may result in a
          secured claim being treated as only partially secured or wholly                  Included        X Not Included
          unsecured. This could result in the secured creditor receiving only
          partial payment, or no payment at all.
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase‐money
                                                                                         ❑ Included       X Not Included
          security interest, set out in Section 3.5.
 1.3      Nonstandard provisions, set out in Part 9.                                     ❑ Included       X Not Included

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated if
                        the plan is confirmed. You should read this plan carefully and discuss it with your attorney if you
                        have an attorney in this bankruptcy case. If you do not have an attorney, you may wish to consult
                        one. Neither the staff of the Bankruptcy Court nor the Chapter 13 Trustee can give you legal
                        advice.
                        The following matters may be of particular importance to you. Debtors must check one box on
                        each line of §§ 1.1, 1.2, and 1.3, above, to state whether or not the plan includes provisions
                        related to each item listed. If an item is checked “Not Included,” or if neither box is checked or
                        both boxes are checked, the provision will not be effective, even if set out later in the plan.




                                                                  E.D.N.C. Local Form 113A (12/17)                     Page 1 of 12
       Case 19-02590-5-JNC          Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                     Page 2 of 13


 Debtor:                                                                  Case No.:

To Creditors:     Proof of Claim: A creditor’s claim will not be paid or allowed unless a proof of claim is timely filed
                  by, or on behalf of, the creditor. Only allowed claims will receive a distribution from the Trustee.
(continued)
                  Confirmation of a plan does not preclude the Debtor, Trustee, or a party in interest from filing an
                  objection to a claim. See generally, 11 U.S.C. §§ 501 and 502, and Bankruptcy Rules 3001, 3002,
                  and 3002.1.
                  Pre‐Confirmation Adequate Protection Payments: Pre‐confirmation adequate protection
                  payments required by 11 U.S.C. § 1326(a)(1) and Local Rule 3070‐1(b) shall be disbursed by the
                  Trustee in accordance with the Trustee’s customary distribution process. A creditor will not
                  receive pre‐confirmation adequate protection payments unless and until a timely, properly
                  documented proof of claim is filed with the Bankruptcy Court.
                  Other Trustee Payments to Creditors: Unless otherwise ordered by the Court, creditors not entitled
                  to adequate protection payments will receive no disbursements from the Trustee until after the Plan
                  is confirmed, and all such payments shall be made in accordance with the Trustee’s customary
                  distribution process.

 1.4    Information about the Debtor: Income and Applicable Commitment Period. (Check one.)
        The “current monthly income” of the Debtor, calculated pursuant to 11 U.S.C. § 101(10A) and then multiplied
        by 12, is:
        ❑ ABOVE the applicable state median income; the Debtor’s applicable commitment period is 60 months.
        X BELOW the applicable state median income; the Debtor’s applicable commitment period is 36 months.

 1.5    Projected Disposable Income and “Liquidation Test.”
        The projected disposable income of the Debtor, as referred to in 11 U.S.C. § 1325(b)(1)(B), is $ 0.00
        per month. The amount referred to in 11 U.S.C. § 1325(a)(4) that would be paid to holders of allowed
        unsecured claims if the estate of the Debtor were liquidated in a chapter 7 bankruptcy case (known as the
        “liquidation test”) is estimated by the Debtor to be $ 0.00                 . The “liquidation test” has been
        computed as indicated in E.D.N.C. Local Form 113B, Liquidation Worksheet & Plan Summary filed
        simultaneously with this plan.

 1.6    Definitions: See attached Appendix.

 Part 2:           Plan Payments and Length of Plan
 2.1 The Debtor shall make regular payments to the Trustee as follows:
        $ 1,447.00     per month for 60 month(s)
        [followed by $             per month for           month(s).] (Insert additional line(s), if needed.)

 2.2    Regular payments to the Trustee will be made from future income in the following manner:
        (Check all that apply.)
        ❑ Debtor will make payments pursuant to a payroll deduction order.
        X Debtor will make payments directly to the Trustee.

 2.3    Additional payments. (Check one.)
        X None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.
          Debtor will make additional payment(s) to the Trustee from other sources, as specified below. Describe
        the source, estimated amount, and date of each anticipated payment. (Insert additional rows, if needed.)



 2.4    The total amount of estimated payments to the Trustee is $            $86,820.00                .
                                                         E.D.N.C. Local Form 113A (12/17)                       Page 2 of 12
        Case 19-02590-5-JNC                        Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                                               Page 3 of 13


     Debtor:                                                                                           Case No.:

 Part 3:          Treatment of Secured Claims
  3.1 Residential Mortgage Claim(s) – When Residence to be Retained (Surrender addressed in § 3.6). (Check
       one.)
          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
 Note: Avoidance of mortgage liens may not be accomplished in this district in the absence of the filing and proper
 service of a motion and notice of motion specifically seeking such relief and giving the affected creditor the
 opportunity to object and request a hearing.
            The Debtor proposes the following treatment of mortgage claims secured by the Debtor’s principal residence:


                                                                                                                                                                             Other
                                                                                                                            Tot. Arrears                          Avoid      Terms
      Creditor Name             Direct Amt./Mo.         Conduit Amt./Mo.         Arrears Owed     +   Adm. Arrears      =                      Cure $/Mo.
                                                                                                                             to Cure                              (Y/N)
                                                                                                                                                                               (Y/N)
                                                                                                                                                                             (if Y, see
                                                                                                                             (See                                             Other,
                                                                                                                             Appendix                                         below)

                                                                                                                             § 11.4)

Wells Fargo                 $0.00                   $1024.00                $13,000.00           $2,048.00              $15,048.00         $250.80            N

                            $                       $                        $                   $                      $                  $

   Insert additional claims, as needed.
    Other. (Check all that apply, and explain.) The Debtor:
       (a) ❑ does intend to seek a mortgage modification with respect to the following loan(s) listed above:
                                                                                                          ; or
       (b)  does not intend to seek mortgage loan modification of any of the mortgage loans listed above; and
       (c) ❑ intends to:


     3.2      Secured Claims Other Than Residential Mortgage Claims – To be Paid Directly by Debtor.
              (Check one.)
              X None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
              ❑ On each claim listed below, the Debtor will make payments directly to the secured creditor, according
                 to the contractual terms between the parties.
                                                                                                                                                      Other Terms          Mo. Pmt.
                                                                            Direct
            Creditor Name                         Collateral                                 Arrears Owed      Int(%)       Cure $/Mo.               (Y/N) (If Y,           Ends
                                                                           Amt./Mo.
                                                                                             (See Appendix §                                         see Other,           (mm/yyyy)
                                                                                             11.4)                                                   below)




                                                                    $                    $                           % $
                                                                    $                    $                           % $
                                                                    $                    $                           % $
                                                                    $                    $                           % $
    Insert additional claims, as needed.
              Other:




                                                                                  E.D.N.C. Local Form 113A (12/17)                                           Page 3 of 12
    Case 19-02590-5-JNC                     Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                                       Page 4 of 13


Debtor:                                                                                       Case No.:


    3.3     “Cram‐Down” Claims – Request for Valuation of Collateral and Modification of
            Undersecured Claims. (Check one.)
            X None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
  The remainder of this § 3.3 will be effective only if there is a check in the box “Included” in Part 1, §
  1.1, of this plan, above.
 Such Request for Valuation of Collateral and Modification of Undersecured Claims for Real Estate may not be
 accomplished in this district in the absence of the filing and proper service of a motion and notice of motion specifically
 seeking such relief and giving the affected creditor the opportunity to object to the motion and request a hearing. Note
 that a separate motion must be brought if the collateral is real estate, but not if the collateral is personal property.
       Pursuant to 11 U.S.C. § 506(a) and Local Rule 3012‐1, the Debtor requests that the Court determine the
      value of the collateral securing each of the claims listed below. For each non‐governmental secured claim
      listed below, the Debtor proposes to treat each claim as secured in the amount set out in the chart column
      headed “Est. Amt. of Secured Claim.” For secured claims of governmental units, unless otherwise ordered
      by the Court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy
      Rules controls over any contrary amount listed below. The value determined will be amortized and paid
      over the life of the Debtor’s plan to satisfy the secured portion of the claim. The portion of any allowed
      claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 7 of
      this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s
      allowed claim will be treated in its entirety as an unsecured claim under Part 7 of this plan. Unless
      otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim
      controls over any contrary amounts listed in this paragraph.

Creditor Name              Amount of            Collateral       Value of Collateral        Amt of Claims     Est. Amt. of   AP Payment Int (%)   Equal Mo. Pmt.
                         Creditor’s Total                                                     Senior to         Secured      [See E.D.N.C.        To Creditor (See
                             Claim                                                         Creditor’s Claim      Claim       LBR 3070-            Part 1, Notices
                                                                                                                             1(c)]                to Creditors)




                     $                                       $                         $                      $              $
  Insert additional claims, as needed.
    3.4     Secured Claims not Subject to Valuation of Collateral — Monthly Payment to be
            Disbursed by Trustee. (Check one.)
       X        None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                The secured claims listed below are not subject to valuation under 11 U.S.C. § 506(a). These claims
                include, but are not limited to, claims: (a) incurred within 910 days before the petition date and
                secured by a purchase money security interest in a motor vehicle acquired for the personal use of
                the Debtor, or (b) incurred within 1 year of the petition date and secured by a purchase money
                security interest in any other thing of value; and (c) any other secured claim the Debtor proposes
                to pay in full. These claims will be paid in full, through the chapter 13 plan disbursements, with
                interest at the rate stated below. Unless otherwise ordered by the Court, the claim amount stated
                on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts
                stated below are controlling.



                                                                   E.D.N.C. Local Form 113A (12/17)                                         Page 4 of 12
      Case 19-02590-5-JNC              Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                                               Page 5 of 13


 Debtor:                                                                                     Case No.:
                                                    Value of          Amount of                             Current Mo.       Int       Est. Equal
       Creditor Name           Collateral                                             AP Payment
                                                   Collateral           Claim                                Payment          (%)          Mo.
                                                                                      [See E.D.N.C.
                                                                                                                                           Pmt.
                                                                                      LBR 3070-
                                                                                      1(c)]




                           $                                      $                   $                 $                           $
                           $                                      $                   $                 $                           $
                           $                                      $                   $                 $                           $
  Insert additional claims, as needed.
3.5     Avoidance of Judicial Liens or Nonpossessory, Nonpurchase‐Money Security Interests. (Check one.)
        None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
The remainder of this Section 3.5 will be effective only if there is a check in the box “Included” in Part 1,
§ 1.2, of this plan, above.
Such lien avoidance may not be accomplished in this district in the absence of the filing and proper
service of a motion and notice of motion specifically seeking such relief and giving the affected creditor
the opportunity to object to the motion and request a hearing.
       The Debtor intends to file a motion pursuant to 11 U.S.C. § 522(f) seeking avoidance of each judicial lien (“JL”) or
       nonpossessory, non‐purchase‐money security interest (“NPMSI”) listed below. To the extent the lien is avoided,
       any allowed claim of the creditor will be treated as an unsecured claim under Part 7 of this plan.
                                                                       Type of Lien       Total Claim
           Creditor Name               Property Subject to Lien        (“NPMSI” or                             Int. %         Secured            Unsecured
                                                                                           Amount
                                                                          “JL”)


                                                                                      $                                   $                  $
                                                                                      $                                   $                  $
                                                                                      $                                   $                  $
                                                                                      $                                   $                  $
                                                                                      $                                   $                  $
Insert additional claims, as needed.
Surrender of Collateral. (Check one.)
        X     None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced.
         The Debtor will surrender to each creditor listed below the Collateral (also listed below) that secures the
        creditor’s claim. Upon confirmation of the plan, and pursuant to Local Rule 4001‐1(b), the automatic stay of
        11 U.S.C. § 362(a) shall terminate as to the surrendered Collateral; and, if applicable, the co‐ debtor stay of 11
        U.S.C. § 1301 will terminate in all respects, unless otherwise provided in the Motion for Confirmation of Plan.
        No claim for a deficiency will be allowed or paid unless the creditor files a claim or amends and reduces a
        previously filed claim to account for its disposition of the surrendered Collateral within 180 days after
        confirmation of the plan. Absent an order enlarging the 180‐day deadline, if no claim is filed or amended
        within such 180‐day period, surrender of the collateral, shall be deemed in full satisfaction of the Debtor’s
        contractual obligation to the creditor.
               Creditor Name                                          Collateral




       Insert lines for additional creditors and collateral, as needed.

                                                                  E.D.N.C. Local Form 113A (12/17)                                                   Page 5 of 12
       Case 19-02590-5-JNC           Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                              Page 6 of 13


 Debtor:                                                                        Case No.:

 Part 4:            Treatment of Fees and Priority Claims
  4.1    General Treatment: Unless otherwise indicated in Part 9, Nonstandard Plan Provisions, Trustee’s
         commissions and all allowed priority claims, including arrearage claims on domestic support obligations, will
         be paid in full without interest through Trustee disbursements under the plan.

 4.2     Trustee’s Fees: Trustee’s fees are governed by statute and orders entered by the Court and may change
         during the course of the case. The Trustee’s fees are estimated to be 6.5 % of amounts disbursed by
         the Trustee under the plan and are estimated to total $ 5,643.30                 .
 4.3     Debtor’s Attorney’s Fees. (Check one, below, as appropriate.)
         ❑ None, because I filed my case without the assistance of an attorney and am not represented by an
            attorney in this case. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.
                                                                [OR]
         ❑ Debtor’s Attorney’s Fees Requested or to be Requested, Paid Prior to Filing, and to be Paid through
           the Plan (and check one of the following, as appropriate).
            X Except to the extent that a higher amount is allowed by the Court upon timely application, or a lower
            amount is agreed to by the attorney, the Debtor’s attorney has agreed to accept the “standard base
            fee,” as described in Local Rule 2016‐1(a)(2), for services reasonably necessary to represent the Debtor
            before the Court through the earlier of confirmation of the Debtor’s plan or the first 12 months after
            this case was filed. The amount of compensation requested does not exceed the allowable “standard
            base fee” as set forth in § 2016‐1(a)(1) of the Administrative Guide. The total amount of compensation
            requested is $5,000.00 , of which $0.00 was paid prior to filing. The Debtor’s attorney requests that
            the balance of $5,000.00 be paid through the plan.
                                                                  [OR]
             ❑ The Debtor’s attorney intends to apply or has applied to the Court for compensation for services on a
               “time and expense” basis, as provided in Local Rule 2016‐1(a)(7). The attorney estimates that the
               total amount of compensation that will be sought is $             , of which $          was paid prior
               to filing. The Debtor’s attorney requests that the estimated balance of $           be paid through
               the plan.

 4.4     Domestic Support Obligations. (Check all that apply.)
         X None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
         ❑ The Debtor owes the following Domestic Support Obligation(s), shall make all post‐petition payments on
           such Obligation(s) directly, and the pre‐petition arrears (if any) on such Obligation(s) will be cured either
           by Trustee disbursements under the confirmed plan or directly by the Debtor, provided a timely claim is
           filed by, or on behalf of each creditor. The total estimated amount to be disbursed by the Trustee
           under the confirmed plan is $                             .
                                            Current
                                                            Pre‐petition Arrears to be   Arrears to be paid by   If Joint Case, Owed by
                                            Mo. Pmt.
            Creditor Name                                         Cured (if any)          Trustee or Debtor?     Debtor 1 or Debtor 2?
                                      $                     $
                                      $                     $
                                      $                     $
Insert additional claims, as needed.
Explanation for each DSO arrearage Debtor proposes to pay directly:



                                                        [AND/OR]

                                                          E.D.N.C. Local Form 113A (12/17)                                   Page 6 of 12
      Case 19-02590-5-JNC                    Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                                          Page 7 of 13


  Debtor:                                                                                        Case No.:


         ❑ The Domestic Support Obligation(s) listed below has been assigned or is owed to a governmental unit.
           The Debtor has proposed a 60 month plan, and proposes to pay less than the full amount of the claim
           pursuant to 11 U.S.C. § 1322(a)(4).

                 Creditor Name                           Amount of Claim to be Paid                       If Joint Case, Owed by Debtor 1 or Debtor 2?
                                             $
                                             $
        Insert additional claims, as needed.
  4.5     Other Priority Claims. (Check one.)
          ❑ None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
          X All other allowed claims that are entitled to priority, listed below, shall be paid in full by Trustee
          disbursements under, and over the life of the chapter 13 plan, unless the claimant agrees to a different
          treatment or the Court orders otherwise:
                             Creditor Name                                                  Claim for:                            Est. Claim Amt.
         Internal Revenue Service                                                                                            $0.00
         N.C. Dept. of Revenue                                                                                               $0.00
        County Revenue

                                                                                                                             $
          Insert additional claims, as necessary.
          The Debtor estimates that TOTAL unsecured priority claims equal:                                                   $0.00

   Part 5:                         Executory Contracts and Unexpired Leases
  5.1 (Check one.)
          X None. If “None” is checked, the rest of Part 5 need not be completed or reproduced.
                                                                                 [OR]
          ❑ The executory contracts and unexpired leases listed below will be assumed or rejected by the Debtor, as
            specified. If assumed, the Debtor will make post‐petition payments directly to each creditor according to
            the terms of the underlying contract, and will cure the “Arrearage” amount through Trustee
            disbursements under the plan over the “Term of Cure” indicated. The “Arrearage” amount is an estimate,
            and unless the Court orders otherwise, this amount shall be determined by the amount stated on the
            creditor’s proof of claim. Allowed claims arising from the rejection of executory contracts or unexpired
            leases shall be treated as unsecured non‐priority claims under Part 7 of this plan, unless otherwise ordered
            by the Court.
            Such rejection and/or assumption of executory contracts and unexpired leases shall not be accomplished in
            this district in the absence of the filing and proper service of a motion and notice of motion specifically
            seeking such relief and giving the affected creditor the opportunity to object to the motion and request a
            hearing.
                                                                                 Pre‐petition
                                                               Assumed           Arrears to be         Total        Term of                         Contract or
                                                                   or                Cured            Arrears         Cure       Current Mo.        Lease Ends
Lessor/Creditor Name             Subject of Lease/Contract     Rejected?            (if any)                       (# of mos.)      Pmt.            (mm/yyyy)
                                                                             $                    $                              $
                                                                             $                    $                              $
                                                                             $                    $                              $
  Insert additional leases or contracts, as needed.

                                                                       E.D.N.C. Local Form 113A (12/17)                                          Page 7 of 12
      Case 19-02590-5-JNC            Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                                  Page 8 of 13


Debtor:                                                                              Case No.:



 Part 6:             Co‐Debtor and Other Specially Classified Unsecured Claims
 6.1 (Check one.)
       X None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.
       ❑ The non‐priority unsecured claims listed below are separately classified and, to the extent allowed, will be
         treated as follows, provided the basis for separate classification is specifically stated; if no basis is stated,
         then such claim will be deemed treated as an unsecured non‐priority claim under § 7.1, below.
                                  Basis for Separate Classification                         Amount to be Paid     Int. (%)      Est. Total Amt.
Creditor Name                              and Treatment                     Claim Amount      on Claim       (If applicable)    of Payments
                                                                         $                   $                            %     $
                                                                         $                   $                            %     $
                                                                         $                   $                            %     $
                                                                         $                   $                            %     $
Insert additional claims or explanation, as needed.

Part 7:           Unsecured Non‐priority Claims
7.1     General Treatment. After confirmation of a plan, holders of allowed, non‐priority unsecured claims that are
        not specially classified in § 6.1, above, will receive a pro rata distribution with other holders of allowed, non‐
        priority unsecured claims to the extent funds are available after payment to the holders of allowed secured,
        arrearage, unsecured priority, administrative, specially classified unsecured claims, and the Trustee’s fees.
        Holders of allowed, non‐priority unsecured claims may not receive any distribution until all claims of higher
        payment priority under the Bankruptcy Code have first been paid in full.

Part 8:
 8.1    Non‐Disclosure of Personal Information: Pursuant to N.C. Gen. Stat. § 76‐66 and other applicable state and
        federal laws, the Debtor objects to the disclosure of any personal information by any party, including without
        limitation, all creditors listed in the schedules filed in this case.
 8.2    Lien Retention: Holders of allowed secured claims shall retain the liens securing their secured claims to the
        extent provided by 11 U.S.C. § 1325(a)(5).

 8.3    Retention of Consumer Rights Causes of Action: Confirmation of this plan shall constitute a finding that the
        Debtor does not waive, release, or discharge, but rather retains and reserves, for the benefit of the Debtor
        and the chapter 13 estate, any and all pre‐petition and post‐petition claims the Debtor could or might assert
        against any party or entity arising under or otherwise related to any state or federal consumer statute, or
        under state or federal common law, including, but not limited to, claims related to fraud, misrepresentation,
        breach of contract, unfair and deceptive acts and practices, Retail Installment Sales Act violations, Truth in
        Lending violations, Home Equity Protection Act violations, Real Estate Settlement Procedures Act violations,
        Fair Debt Collection Practices Act violations, Fair Credit Reporting Act violations, Equal Credit Opportunity Act
        violations, Fair Credit Billing Act violations, Consumer Lending Act violations, Federal Garnishment Act
        violations, Electronic Funds Transfer Act violations, and any and all violations arising out of rights or claims
        provided for under Title 11 of the United States Code, by the Federal Rules of Bankruptcy Procedure, or by
        the Local Rules of the Bankruptcy Court for the Eastern District of North Carolina.




                                                                  E.D.N.C. Local Form 113A (12/17)                                  Page 8 of 12
      Case 19-02590-5-JNC           Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                      Page 9 of 13


Debtor:                                                                    Case No.:

8.4     Vesting of Property of the Bankruptcy Estate:
        (Check one.)
        Property of the estate will vest in the Debtor upon:
        X plan confirmation.
        ❑ discharge.
        ❑ other:                                                                                                            .

8.5     Possession and Use of Property of the Bankruptcy Estate: Except as otherwise provided or ordered by the
        Court, regardless of when property of the estate vests in the Debtor, property not surrendered or delivered
        to the Trustee (such as payments made to the Trustee under the Plan) shall remain in the possession and
        control of the Debtor, and the Trustee shall have no liability arising out of, from, or related to such property
        or its retention or use by the Debtor. The Debtor’s use of property remains subject to the requirements of
        11 U.S.C. § 363, all other provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

8.6     Creditor Notices When Debtor to Make Direct Payments: Subject to Local Rule 4001‐2, secured creditors,
        lessors, and parties to executory contracts that will be paid directly by the Debtor may, but are not required
        to, send standard payment notices to the Debtor without violating the automatic stay.

8.7     Rights of the Debtor and Trustee to Avoid Liens and Recover Transfers: Confirmation of the plan shall not
        prejudice any rights the Trustee or Debtor may have to bring actions to avoid liens, or to avoid and recover
        transfers, under applicable law.
8.8     Rights of the Debtor and Trustee to Object to Claims: Confirmation of the plan shall not prejudice the right
        of the Debtor or Trustee to object to any claim.

8.9     Discharge: Subject to the requirements, conditions, and limitations set forth in 11 U.S.C. § 1328, and unless
        the Court approves a written Waiver of Discharge executed by the Debtor, the Court shall, as soon as
        practicable after completion by the Debtor of all payments under the plan, grant the Debtor a discharge of all
        debts that are provided for by the plan or that are disallowed under 11 U.S.C. § 502.

Part 9:             Nonstandard Plan Provisions
9.1     Check “None” or List Nonstandard Plan Provisions.
        X None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.
The remainder of this Part 9 will be effective only if there is a check in the box “Included” in Part 1, § 1.3,
of this plan, above.
Under Bankruptcy Rule 3015(c), nonstandard plan provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in this E.D.N.C. Local Form or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.
The following are the nonstandard provisions of this plan:




                                                         E.D.N.C. Local Form 113A (12/17)                         Page 9 of 12
     Case 19-02590-5-JNC             Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                Page 10 of 13


Debtor:                                                                 Case No.:




Insert lines, as needed.
          No additional plan provisions may follow this line or precede Part 10: Signature(s), which follows;
                    Appendix – Definitions, referenced in § 1.6, above, is attached after Signature(s).

Part 10:
10.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are
optional. The attorney for the Debtor(s), if any, must sign below.

 X    /S/ Noemi Martinez                                        X
       Signature of Debtor 1                                        Signature of Debtor 2
        Executed on: 6/6/2019                                         Executed on:
                           MM / DD / YYYY                                              MM / DD / YYYY
By signing and filing this document, the Debtor(s) certify that the wording and order of the provisions in this
Chapter 13 plan are identical to those contained in E.D.N.C. Local Form 113, other than any nonstandard
provisions included in Part 9.

 X /s/ C. Scott Kirk                                           Date: 6/6/2019
       Signature of Attorney for Debtor(s)                                MM / DD / YYYY
If this document is also signed and filed by an Attorney for Debtor(s), the Attorney also certifies, that
the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
E.D.N.C. Local Form 113, other than any nonstandard provisions included in Part 9.




                                             E.D.N.C. Local Form 113A (12/17)                               Page 10 of 12
    Case 19-02590-5-JNC            Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                    Page 11 of 13


 Debtor:                                                                  Case No.:



APPENDIX: Definitions.
The following definitions are applicable to this Plan.
     “AP Amt.”  The amount the Debtor proposes to pay per month as pre‐confirmation “adequate protection”
                payments in accordance with 11 U.S.C. § 1326(a)(1)(C) and Local Rule 3070‐1(c).
“Administrative The Administrative Guide to Practice and Procedure, a supplement to the Local Rules, which
        Guide” facilitates changes in practice and procedure before the Court without the necessity for revision to
                the Local Rules. The Administrative Guide may be found at the following Internet URL:
                http://www.nceb.uscourts.gov/sites/nceb/files/AdminGuide.pdf. As used herein, the term refers to
                The Administrative Guide in effect as of the date of the filing of the debtor’s petition.
   “Applicable The mandated length of a Debtor’s plan. Debtors whose annual median income is above the
  Commitment applicable state median income, must propose 60‐month plans, and below median income debtors
       Period” are not required to propose a repayment plan longer than 36 months. Either may propose a
                shorter plan only if the plan will repay 100% of all allowed claims in full in less than the “applicable
                commitment period.” Below median income debtors may propose a plan longer than 36 months,
                but not longer than 60 months, if the Court finds cause to allow a plan longer than 36 months. See
                § 1.4, above.
     “Arrears” The total monetary amount necessary to cure all pre‐petition defaults.
        “Avoid”    The Debtor intends to avoid the lien of a creditor in accordance with 11 U.S.C. § 506(d) and In re
                   Kidd, 161 B.R. 769 (Bankr. E.D.N.C. 1993).
   “Bankruptcy     The Federal Rules of Bankruptcy Procedure.
         Rules”
     “Claim” or    The estimated amount of the creditor’s claim against the Debtor. Absent a sustained objection to
         “Claim    claim, the total amount listed by a creditor as being owed on its timely filed proof of claim shall
      Amount”      control over any amount listed by the Debtor in this plan.
     Collateral”   Description of the real property or personal property securing each secured creditors’ claim.
     “Conduit” The regular monthly mortgage payment that is to be made by the Trustee when a mortgage claim
               is proposed or required to be paid through the plan disbursements. (See Local Rule 3070‐2). The
               number of monthly “conduit” payments to be made by the Trustee will be equal to the number of
               monthly payments proposed under the plan.
       “Court” The United States Bankruptcy Court for the Eastern District of North Carolina.
  “Cram Down” The Debtor intends that the amount to be paid in satisfaction of a secured claim be determined by
               determining the “value“ of the secured creditor’s “collateral,” or what the “collateral” is worth,
               under 11 U.S.C. §506(a) [which the Debtor asserts is the amount shown in § 3.3, under the chart
               column headed, “Value of Collateral”], and amortizing and paying such “value” at the interest rate
               proposed in the chart column headed, “Int. (%),” over the life of the Debtor’s plan. Any remainder
               of the creditor’s total “claim amount” is allowed and treated as an unsecured claim. See §§ 1.1,
               3.3, and 7.1.
        “Cure” Whether the Debtor intends to pay the amount in “arrears” on any claim. With respect to a
               mortgage claim secured by the Debtor’s principal residence, if the Debtor proposes a cure through
               a mortgage loan modification, such intention is indicated in § 3.1. Otherwise, mortgage “arrears”
               will be cured through the chapter 13 plan disbursements unless the Debtor indicates a different
               method to cure under § 3.1. With respect to other secured claims being paid directly by the
               Debtor or an unexpired lease or executory contract that the Debtor proposes to assume, if the
               Debtor intends to cure “arrears,” these “arrears” will be cured through the Trustee’s

                                             E.D.N.C. Local Form 113A (12/17)                                 Page 11 of 12
   Case 19-02590-5-JNC             Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07                       Page 12 of 13


 Debtor:                                                                    Case No.:

                 disbursements under a confirmed chapter 13 plan unless the Debtor indicates otherwise in § 3.2.
                 With respect to “arrears” owed on a Domestic Support Obligation [defined in 11 U.S.C. § 101(14A)
                 and addressed in § 4.4, below], these “arrears” will be cured through the Trustee’s disbursements
                 under and by the end of the confirmed plan.
       “Debtor” The individual or the married couple who filed this bankruptcy case, whose name or names are
                 found at the top of the first page of this chapter 13 plan. The term “Debtor” as used in this plan
                 includes both debtors if this case was filed by a married couple.
        “Direct” The Debtor proposes to make all post‐petition payments on the obligation directly, after the timely
                 filing of a claim by or for the creditor. Disbursements to creditors secured by a lien on the Debtor’s
                 principal residence are subject to the provisions of Local Rule 3070‐2.
  “Local Rules” The Local Rules of Practice and Procedure of the United States Bankruptcy Court for the Eastern
                 District of North Carolina, which may be found at the following Internet URL:
                 http://www.nceb.uscourts.gov/sites/nceb/files/local‐rules.pdf.
   “Interest” or The interest rate, if any, at which the Debtor proposes to amortize and pay a claim. In the case of
          “Int.” an “arrearage” claim, unless the plan specifically provides otherwise, the Debtor proposes to pay
                 0% interest on the portion of any claim that is in arrears.
      “Monthly If paid through the Trustee’s disbursements under a confirmed chapter 13 plan, the estimated
   Payment” or amount of the monthly payment proposed to be made to the creditor. If used in reference to a
   “Mo. Pmt.”    Current Monthly Payment, the current monthly installment payment due from the Debtor to the
                 creditor under the contract between the parties, including escrow amount, if any. If used with
                 reference to an obligation that the Debtor proposes to pay directly to a creditor, the amount the
                 Debtor shall continue paying each month pursuant to the contract between the Debtor and the
                 creditor.
        “Other” The Debtor intends to make alternative or additional provisions regarding the proposed treatment
                 of a claim, including the intention of the Debtor to pursue a mortgage modification.
“Other Secured    Any claim owed by the Debtor that is secured by property other than the Debtor’s principal
        Claims”   residence.
    “§” or “§§”   This symbol refers to the numbered Section or Sections (if two are used) of the plan indicated next
                  to the symbol or symbols; the Section numbers are found to the left of the part of the plan to
                  which they refer.
“Surrender” or    The Debtor intends to surrender the “Collateral” to the secured creditor(s) upon confirmation of
       “Surr.”    the plan. Surrender of residential real property is addressed in § 3.1, and surrender of other
                  “Collateral” is addressed in § 3.6.
     “Trustee”    The chapter 13 standing trustee appointed by the Court to administer the Debtor’s case.
       “Value”    What the Debtor asserts is the market value of a secured creditor’s “collateral,” as determined
                  under 11 U.S.C. § 506(a), and, therefore, the principal amount that must be amortized at the
                  interest rate proposed and paid in full over the life of the Debtor’s plan to satisfy in full the secured
                  portion of a creditor’s claim, consistent with the requirements of 11 U.S.C. §§1325(a)(5) and 1328.




                                             E.D.N.C. Local Form 113A (12/17)                                    Page 12 of 12
  Case 19-02590-5-JNC   Doc 4 Filed 06/06/19 Entered 06/06/19 09:17:07           Page 13 of 13


Debtor:                                               Case No.:




                                              E.D.N.C. Local Form 113B (12/17)    Page 1 of 3
